Case 2:20-cv-04275-RGK-AS Document 28 Filed 06/01/20 Page 1of2 Page ID #:713

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-04275-RGK-AS Date June 1, 2020

 

 

Title Professional Beauty Federation of California, et al v. Gavin Newsom, et al

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order to Show Cause

On May 19, 2020, Plaintiffs filed an Ex Parte Application for a Temporary Restraining Order
challenging the constitutionality of Governor Newsom’s Stay at Home Order issued in response to the
COVID-19 crisis. On May 20, 2020, Defendants filed an Opposition. Because Defendants have received
notice of Plaintiffs’ Application and have had the opportunity to brief the matter, the Court construes
Plaintiffs’ Application as a Motion for Preliminary Injunction. (See ECF Nos. 21, 23.)

Plaintiffs are individuals and entities doing business in California’s cosmetology industry.
Plaintiff Professional Beauty Federation of California (“PBFC”) is a nonprofit organization representing
licensed beauty professionals in California. PBFC brings this lawsuit on behalf of its members located
throughout California. Plaintiffs Martin Gonzalez (“Gonzalez”), Corinne Lam (“Lam”), and Rose Ibarra
(“Ibarra”) are individuals who hold licenses from the California Board of Barbering and Cosmetology.
Gonzalez is the proprietor of a barber shop in Los Angeles. Ibarra is an officer and shareholder of
Plaintiff Ronor Leasing Inc., also known as Social Salon Suites, which has its principal place of business
in Glendale, California. Plaintiff Zenbi Salons, Inc. is a California corporation which itself owns and
operates the Salotto Salon & Blowdry Lounge in San Diego, California. Plaintiff Lam is a hairstylist at
Salotto Salon & Blowdry Lounge. Finally, Plaintiff P2W Learning Systems, LLC (otherwise known as
Paul Mitchell) operates a beauty school in Sherman Oaks, California.

Through their Motion, Plaintiffs ask the Court to enjoin Defendants from “enforcing, attempting
to enforce, threatening to enforce, or otherwise requiring compliance against Plaintiffs with any
prohibition of the [Stay at Home] Order dated March 19, 2020, the ‘Essential Critical Infrastructure
Workers’ list last updated on April 28, 2020, and the Resilience Roadmap where Plaintiffs have been
listed as a stage 3 business.” (Proposed Order at 2, ECF No. 16-9.) Plaintiffs also ask the Court to enjoin
Defendants “from preventing the Plaintiffs from lawfully reopening their businesses as licensed beauty
professionals.” (/d.) However, since the Court took this matter under submission, there have been
developments which may render Plaintiffs’ requests moot. For example, the State of California has

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 2
Case 2:20-cv-04275-RGK-AS Document 28 Filed 06/01/20 Page 2of2 Page ID #:714

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-04275-RGK-AS Date June 1, 2020

 

 

Title Professional Beauty Federation of California, et al v. Gavin Newsom, et al

 

approved the variances requested by San Diego County and Los Angeles County. This means that hair
salons and barbershops can reopen in these counties, subject to various limitations. Accordingly, the
Court ORDERS Plaintiffs to show cause why the Court should not deny Plaintiffs’ Motion as moot.
Plaintiffs shall file a brief not to exceed 3 pages no later than 12:00 p.m. on June 3, 2020. Defendants
shall file an opposition not to exceed 3 pages no later than 3:00 p.m. on June 4, 2020.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 2
